DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/14/2021 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-8, 15-16, 18, 20-21, 24, 26-27, 31-33 and 37, filed on 07/14/2021, are under consideration. Claims 9-14, 17, 19, 22-23, 25, 28-30 and 34-36 are canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as follows; note that all the proposed amendments intend to remove indefinite language (e.g. preferably). Also, please subscript the numbers next to the carbons (e.g. C1-C12 should be presented as C1-C12). Furthermore, please superscript the 1, R2, R3 and R4). 

	Claim 3, line 4: 	“ alternatively, in the formula I, …” 
Claim 3, line 6:		“ alternatively, in the formula I, …” 
Claim 3, line 8:		“ alternatively, in the formula I, …”
Claim 3, line 12:	“ alternatively, in the formula I, …”
Claim 3, line 14:	“ alternatively, in the formula I, …”.

Claim 4, line 3:		“ alternatively, in the formula I, …”
Claim 4, line 5:		“ alternatively, in the formula I, …”
Claim 4, line 7:		“ alternatively, in the formula I, …”
Claim 4, line 10:	“ alternatively, in the formula I, …”
Claim 4, line 12:	“ alternatively, in the formula I, …”. 

Claim 5, line 4:		“alternatively, R1[[1]], R2[[2]], R3[[3]] and R4[[4]] are fluorine.”  

Claim 6, line 3:		“alternatively, all of R1[[1]], R2[[2]], R3[[3]] and R4[[4]] are an ortho-substituent.”
  
Claim 8, line 3:		“alternatively, in the formulae II and III, …” 
alternatively, in the formulae II and III, …” 
Claim 8, line 9:		“alternatively, in the formulae II and III, …”
Claim 8, line 11:	“alternatively, in the formula II, …” 
Claim 8, line 12:	“alternatively, in the formula III, …”.  

Claim 16. 	“The composition according to claim 15, wherein a molar ratio of the halogen-containing compound to the transition metal compound is 1:0.1-10, alternatively 1:0.25-2, alternatively 1:0.5-2, and a molar ratio of the halogen-containing compound to the co- catalyst is 1:1-1000, alternatively 1:10-700, alternatively 1:100-500.”  

Claim 18, line 4:	“zirconium compound, and a nickel compound,  optionally at least one selected from the group”
Claim 18, line 8:	“ optionally, the co-catalyst is an organoaluminum compound;” 
Claim 18, line 9:	“ optionally, the co-catalyst is at least one selected from the group consisting of alkyl”
Claim 18, line 11:	“ optionally, the co-catalyst is at least one selected from the group consisting of” 
Claim 18, line 15:	“ and optionally, the co-catalyst is at least one selected from the group consisting of”.  
,  optionally, the organic solvent is at least one selected from the group consisting of methylcyclohexane, heptane, cyclohexane, toluene and xylene, and wherein the organic solvent is used in an amount such that the concentration of the catalyst composition, in terms of a transition metal element in the transition metal compound, is 1-20 mol/L.” 
	
Claim 24. 	“The method according to claim 20, wherein the contacting is carried out at a temperature of 0-200°C,  alternatively 0-100°C,  or alternatively 30-90°C, and the pressure of the ethylene is 0.1-20 MPa, alternatively 0.5-10 MPa, or alternatively 2-8 MPa.”

Claim 27, lines 5-10:	“ optionally, the organic solvent is at least one selected from the group consisting of methylcyclohexane, heptane, cyclohexane, toluene and xylene, wherein the organic solvent is used in an amount such that the concentration of the catalyst composition in the solvent, in terms of a transition metal element in the transition metal compound, is 1-20 mol/L, and wherein the pressure of the ethylene is 0.1-20 MPa,  alternatively 0.5-5 MPa,  alternatively 1-4 MPa,  or alternatively 2-3 MPa.”

 optionally, the organic solvent is at least one selected from methylcyclohexane, heptane, cyclohexane, toluene and xylene, wherein the organic solvent is used in an amount such that the concentration of the catalyst composition in the solvent, in terms of a transition metal element in the transition metal compound, is 1-20 mol/L, and wherein the pressure of the ethylene is 0.1-20 MPa,  alternatively 0.5-8 MPa,  alternatively 3-6 MPa, or alternatively 4-5 MPa.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a bis-halodiphenyl-phospho-ethene (i.e. compound of formula I as recited in pending claim 1) which has: i) a PCCP backbone, ii) has a double bond between the carbons (i.e. PC=CP or an ethene group between phosphorus groups), and iii) has a haldo-substituted biphenyls on the two phosphorus atoms.
In terms of prior art, WO 2019168249 A1 teaches an oligomerization ligand having a PC=CP backbone with one halo-phenyl on each phosphorus; this references does not suggest that all phenyl groups on the two phosphorus atoms have a halogen substituents.
Also, Albers et al. makes a P-phenyl-P group (compound 2a or 2b shown below) wherein in this compound, the C=C group is part of the phenyl groups which is different from the claimed C=C in formula I (the latter being a non-conjugated double bond while the aromatic C=C bond is conjugated).

    PNG
    media_image1.png
    279
    225
    media_image1.png
    Greyscale

Finally, Han teaches an ethylene oligomerization ligand having a PCCP backbone where all the phenyls on the two phosphorus atoms have halo substitutions (see [0015] for example). This references does not suggest an ethene group between the two phosphorous atoms. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI Z FADHEL/Primary Examiner, Art Unit 1772